DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 11-13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Retallick, et al. (US 5,658,412).

In reference to Claim 1, Retallick discloses a method for fabricating an object (Abstract) comprising: (a) moving a recoater blade to form a first layer of powder over at least a portion of a first build area (4:1-4); (b) irradiating at least part of the first layer of powder within the first build area to form a first fused layer (4:5-9); (c) repeating steps (a) and (b) to form the object (Abstract, 3:22-23), wherein a build envelope retains unfused powder about the object and has an xy cross sectional area in 2).

In reference to Claim 2, Retallick discloses the method of Claim 1, as described above.
Retallick discloses (a') moving the recoater to form a second layer of powder over at least a portion of a second build area and adjacent the first layer of powder in the same xy plane (2:67-3:3); and (b') irradiating at least part of the second layer of powder within the second build area to form a second fused layer (3:3-10, 4:1-4).

In reference to Claim 3, Retallick discloses the method of Claim 2, as described above.
Retallick discloses steps (a') and (b') are performed after step (b) but before step (c) (3:11-30).

In reference to Claim 4, Retallick discloses the method of Claim 2, as described above.
Retallick discloses the second layer of powder is substantially even with the first layer of powder, and wherein the xy cross section area is at least ten times larger than the square of the width of the recoater blade (2:50-3:12, layer thickness is understood to be consistent).

In reference to Claim 7, Retallick discloses the method of Claim 1, as described above.
Retallick discloses the build envelope is formed from powder fused by irradiation (2:33-37, 2:59-64).

In reference to Claim 8, Retallick discloses the method of Claim 1, as described above.
Retallick discloses the build envelope is formed by laser powder deposition (2:37-42).

In reference to Claim 9, Retallick discloses the method of Claim 1, as described above.
Retallick discloses a step (d) of removing the build envelope and unfused powder to reveal the object (1:39-44).

In reference to Claim 11, Retallick discloses a method for fabricating an object (Abstract) comprising: (a) moving a build unit to deposit a first layer of powder over at least a first portion of a first build area in an xy area, the build unit comprising a powder dispenser, a recoater blade, and an irradiation emission directing device (2:33-41, 4:1-4); wherein the xy area has an xy cross sectional area in an xy plane which is larger than the square of a width of the recoater blade (Fig. 1, Claim 8, the build envelope’s length is longer than the build envelope’s width, therefore length X width > width2); (b) irradiating at least part of the first layer of powder within the first build area to form a first fused layer of the object (4:5-9); (c) repeating steps (a) and (b) to form the object, wherein a build envelope retains unfused powder (Abstract, 3:22-23).

In reference to Claim 12, Retallick discloses the method of Claim 11, as described above.
Retallick discloses (a') moving the recoater to form a second layer of powder over at least a portion of a second build area and abutting the first layer of powder in the same xy plane (2:67-3:3); and (b') irradiating at least part of the second layer of powder within the second build area to form a second fused layer (3:3-10, 4:1-4).

In reference to Claim 13, Retallick discloses the method of Claim 12, as described above.
Retallick discloses steps (a') and (b') are performed after step (b) but before step (c) (3:11-30).

In reference to Claim 17, Retallick discloses the method of Claim 11, as described above.


In reference to Claim 18, Retallick discloses the method of Claim 11, as described above.
Retallick discloses the build envelope is formed by laser powder deposition (2:37-42).

In reference to Claim 19, Retallick discloses the method of Claim 11, as described above.
Retallick discloses step (d) of removing the build envelope and unfused powder within the envelope area to reveal the object (1:39-44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Retallick, et al. (US 5,658,412).

In reference to Claim 14, Retallick discloses the method of Claim 12, as described above.
Retallick discloses second layer of powder is substantially even with the first layer of powder (2:50-3:12, layer thickness is understood to be consistent), and wherein the xy cross sectional area is at least ten times larger than a square of the width of the recoater blade (Fig. 1, Claim 8, the build envelope’s length is longer than the build envelope’s width, therefore length X width > width2; MPEP 2144.05(II)(A) It would be obvious to optimize the size of both the cross sectional area as well as the blade’s width).

In reference to Claim 21, Retallick discloses the method of Claim 11, as described above.
Retallick discloses using a second build unit to build at least a portion of a second object (2:33-41).  It would have been obvious to one of ordinary skill in the art to duplicate the build units to create a second object (MPEP 2144.04 VI B).

In reference to Claim 22, Retallick discloses the method of Claim 11, as described above.
Retallick discloses using a second build unit to build at least a portion of the build envelope (2:33-41).  It would have been obvious to one of ordinary skill in the art to duplicate the build units to create a second object (MPEP 2144.04 VI B).

Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Retallick, et al. (US 5,658,412) as applied to Claim 1 above, and further in view of Dallarosa, et al. (US 2017/0021455).

In reference to Claim 5, Retallick discloses the method of Claim 1, as described above.
Retallick discloses the step of irradiating is conducted using a laser beam that is directed by a laser irradiation directing device (3:11-21).
Retallick does not disclose a reduced oxygen environment.
Dallarosa discloses a method of fabrication comprising: irradiating powder layers ([0051]), wherein irradiating is conducted using a laser beam that is directed by a laser irradiation directing device in a reduced oxygen environment ([0051]).
It would have been obvious to one of ordinary skill in the art to complete the irradiation method of Retallick by a reduced oxygen environment like Dallarosa because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Retallick) contained a base method (irradiation) upon which the claimed invention can be seen as an improvement.  The prior art (Dallarosa) contained a comparable method (irradiation) that has been improved in the same way (a reduced oxygen environment) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (reduced oxygen environment) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (to reduce oxidation effects).

In reference to Claim 10, modified Retallick discloses the method of Claim 5, as described above.
Retallick does not disclose a fiber-optic cable extends from a laser to the build unit. 
Dallarosa discloses a fiber-optic cable extends from a laser to the build unit (Abstract).
It would have been obvious to one of ordinary skill in the art to complete the irradiation method of Retallick by using fiber optic cables like Dallarosa because it would have been a use of a known 

In reference to Claim 15, Retallick discloses the method of Claim 11, as described above.
Retallick does not disclose the step of irradiating is conducted using a laser beam that is directed by a laser irradiation directing device, and is conducted in a reduced oxygen environment. 
Dallarosa discloses the step of irradiating is conducted using a laser beam that is directed by a laser irradiation directing device, and is conducted in a reduced oxygen environment ([0051]).
It would have been obvious to one of ordinary skill in the art to complete the irradiation method of Retallick by a reduced oxygen environment like Dallarosa because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Retallick) contained a base method (irradiation) upon which the claimed invention can be seen as an improvement.  The prior art (Dallarosa) contained a comparable method (irradiation) that has been improved in the same way (a reduced oxygen environment) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (reduced oxygen environment) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (to reduce oxidation effects).

In reference to Claim 20, modified Retallick discloses the method of Claim 15, as described above.
Retallick does not disclose a fiber-optic cable extends from a laser to the build unit. 
Dallarosa discloses a fiber-optic cable extends from a laser to the build unit (Abstract).
It would have been obvious to one of ordinary skill in the art to complete the irradiation method of Retallick by using fiber optic cables like Dallarosa because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Retallick) contained a base method (irradiation) upon which the claimed invention can be seen as an improvement.  The prior art (Dallarosa) contained a comparable method (irradiation) that has been improved in the same way (using fiber optic cables) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (using fiber optic cables) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (more precise irradiation such as single spot based on a single fiber optic cable).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Retallick, et al. (US 5,658,412) as applied to Claim 1 above, and further in view of Marcus (US 5,017,317).

In reference to Claim 6, Retallick discloses the method of Claim 1, as described above.
Retallick does not disclose the step of irradiating is conducted using an e-beam that is directed by an e-beam irradiation directing device.
Marcus discloses the step of irradiating is conducted using an e-beam that is directed by an e-beam irradiation directing device.
It would have been obvious to one of ordinary skill in the art to complete the irradiation method of Retallick by using an electron beam like Marcus because it would have been a use of a known 

In reference to Claim 16, Retallick discloses the method of Claim 11, as described above.
Retallick does not disclose the step of irradiating is conducted using an electron beam that is directed by an e-beam irradiation directing device. 
Marcus discloses the step of irradiating is conducted using an electron beam that is directed by an e-beam irradiation directing device.
It would have been obvious to one of ordinary skill in the art to complete the irradiation method of Retallick by using an electron beam like Marcus because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Retallick) contained a base method (irradiation) upon which the claimed invention can be seen as an improvement.  The prior art (Marcus) contained a comparable method (irradiation) that has been improved in the same way (using an electron beam) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (using an electron beam) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (a product created by electron beam).


Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.
Applicant argues Retallick does not disclose any dimensions.  Examiner agrees, but the Claims also do not require any specific dimensions.  Retallick does however show in Figure 1 the build envelope’s length is longer than the build envelope’s width, therefore the cross sectional area of (length X width) > width2.  Figure 1 and 3:31-37 show the cover layer 27 of container 28 which has the same dimensions as the top of the build surface.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742